Citation Nr: 1521484	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  12-17 816A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to specially adapted housing. 

2.  Entitlement to special home adaption grant.

3.  Whether new and material evidence has been submitted to reopen the previously denied claim of entitlement to service connection for residuals of left eye cataract, status post surgery (claimed as left eye operation).

4.  Whether new and material evidence has been submitted to reopen the previously denied claim of entitlement to service connection for residuals of right eye cataract, status post surgery (claimed as right eye operation).

5.  Entitlement to an effective date earlier than April 1, 2009, for the grant of a total disability rating based on individual unemployability (TDIU).  

6.  Entitlement to an effective date earlier than May 24, 2013, for the grant of a 60 percent disability rating for the service-connected osteoarthritis with medial meniscus tear, postoperative right total knee replacement.
7.  Entitlement to an effective date earlier than May 24, 2013, for the grant of a 60 percent disability rating for the service-connected osteoarthritis with medial meniscus tear, postoperative left total knee replacement.

8.  Entitlement to an increased rating for hypertension, currently evaluated as 10 percent disabling.

9.  Entitlement to an increased rating for colitis with diverticulosis and colonic polyps, currently evaluated as 0 percent disabling.


REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney at Law


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to February 2002.

The Veteran's housing claims come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied the benefits sought on appeal.  The Veteran filed a Notice of Disagreement (NOD) in December 2009.  The RO issued a Statement of the Case (SOC) in May 2012.  In July 2012, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of these issues.

The Veteran's new and material evidence claims come before the Board on appeal from a September 2013 rating decision of the RO in Atlanta, Georgia, which denied the benefits sought on appeal.  The Veteran filed a NOD in September 2014.  The RO has not yet issued a SOC on these issues.

The Veteran's earlier effective date and increased rating claims come before the Board on appeal from a December 2013 rating decision of the RO in Atlanta, Georgia, which granted a TDIU, retroactively effective from April 1, 2009.  The rating decision also awarded the Veteran increased disability ratings of 60 percent for each service-connected knee, retroactively effective from May 24, 2013.  The rating decision denied increased ratings for the service-connected hypertension and colitis.  The Veteran filed a NOD in December 2014.  The RO has not yet issued a SOC on these issues.

Following the most recent readjudication of this appeal by the Agency of Original Jurisdiction (AOJ) in the May 2012 SOC, additional pertinent evidence was added to the record.  However, the Veteran's representative waived the Veteran's right to have the AOJ initially consider this evidence in a statement dated in January 2015.  38 C.F.R. §§ 20.800, 20.1304 (2014).

The Veteran's paperless claims files were also reviewed and considered in preparing this decision and remand, along with his paper claims file. 

The earlier effective date, new and material evidence, and increased rating issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran has permanent and total service-connected knee disabilities that effectively result in the permanent loss of use of the bilateral lower extremities such as to preclude locomotion without the aid of braces and a cane and scooter.
2.  Because the Veteran is eligible for assistance under 38 U.S.C.A. § 2101(a) in acquiring specially adapted housing, the law precludes an award of a special home adaptation grant.


CONCLUSIONS OF LAW

1.  The criteria for specially adapted housing are met.  38 U.S.C.A. §§ 2101(a), 5107 (West 2014); 38 C.F.R. § 3.809(d) (2014).

2.  Because the Veteran is eligible for assistance under 38 U.S.C.A. § 2101(a) in acquiring specially adapted housing, the law precludes an award of a special home adaptation grant.  38 U.S.C.A. § 2101(a), (b) (West 2014); 38 C.F.R. §§ 3.809, 3.809a(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the fully favorable determination in this case, no further discussion of compliance with VA's duty to notify and assist is necessary.  

Entitlement to Specially Adapted Housing

The Veteran contends that his service-connected knee disabilities meet the loss of use eligibility criteria for this benefit.  The Board finds that such disabilities meet the "preclude locomotion" loss of use standard and will grant the claim. 

Effective October 25, 2010 and December 3, 2013, VA revised the criteria (under 38 C.F.R. § 3.809) for establishing entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing.  75 Fed. Reg. 57859 (Sept. 23, 2010); 78 Fed. Reg. 72573 (Dec. 3, 2013).  Effective October 25, 2010 and September 12, 2014, VA revised the criteria (under 38 C.F.R. § 3.809a) for establishing entitlement to a special home adaptation grant. 75 Fed. Reg. 57859 (Sept. 23, 2010); 79 Fed. Reg. 54608 (Sept. 12, 2014).

Under the version of 38 C.F.R. § 3.809 in effect prior to October 25, 2010, eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) may be granted if a Veteran is entitled to compensation for permanent and total disability due to: (1) the loss or loss of use of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair. 38 C.F.R. § 3.809(b) (2009).

Under the version of 38 C.F.R. § 3.809 which became effective on October 25, 2010, eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) may also be granted if a Veteran is entitled to compensation for permanent and total disability due to: (5) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow; or (6) full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk. 38 C.F.R. § 3.809(b) (2011).

Under the version of 38 C.F.R. § 3.809 which became effective on December 3, 2013, eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) may also be granted if the Veteran has service-connected ALS rated 100 percent disabling under 38 C.F.R. § 4.124a, Code 8017. 38 C.F.R. § 3.809(d) (2014).

Under all applicable versions of 38 C.F.R. § 3.809, the phrase "preclude locomotion" is defined as the necessity for regular and constant use of a wheelchair, braces, crutches, or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible. 38 C.F.R. § 3.809(c).

Under the version of 38 C.F.R. § 3.809a in effect prior to October 25, 2010, if entitlement to specially adapted housing is not established, a Veteran can qualify for a grant for necessary special home adaptations if he is entitled to compensation for permanent and total disability which (1) is due to blindness in both eyes with 5/200 visual acuity or less; or (2) includes the anatomical loss or loss of use of both hands. 38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a(b) (2009).

Under the version of 38 C.F.R. § 3.809a which became effective on October 25, 2010, if entitlement to specially adapted housing is not established, a Veteran can qualify for a grant for necessary special home adaptations if he is entitled to compensation for permanent and total service-connected disability which must (1) include the anatomical loss or loss of use of both hands; or (2) be due to (i) blindness in both eyes with 5/200 visual acuity or less, or (ii) deep partial thickness burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk, or (iii) full thickness or subdermal burns that have resulted in contracture(s) with limitation of motion of one or more extremities or the trunk, or (iv) residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and chronic obstructive pulmonary disease). 38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a(b) (2011).

Under the version of 38 C.F.R. § 3.809a which became effective on September 12, 2014, if entitlement to specially adapted housing is not established, a Veteran can qualify for a grant for necessary special home adaptations if he is entitled to compensation for (1) permanent and total service-connected disability which (i) includes the anatomical loss or loss of use of both hands, (ii) is due to deep partial thickness burns that have resulted in contracture(s) with limitation of motion of two or more extremities or of at least one extremity and the trunk, (iii) is due to full thickness or subdermal burns that have resulted in contracture(s) with limitation of motion of one or more extremities or the trunk, or (iv) is due to residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and chronic obstructive pulmonary disease); or (2) a service-connected disability [which need not be rated as permanently and totally disabling] which is due to blindness in both eyes, having central visual acuity of 20/200 or less in the better eye with the use of a standard correcting lens. 38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a(b) (Sept. 12, 2014).

The Veteran is currently in receipt of a 100 percent combined rating, effective from May 24, 2013, and a TDIU rating based on service-connected disabilities since April 1, 2009.  He is currently service-connected for the following disabilities:  posttraumatic stress disorder with mood disorder (70 percent); osteoarthritis with medial meniscus tear, postoperative left total knee replacement (60 percent); osteoarthritis with medial meniscus tear, postoperative right total knee replacement (60 percent); hypertension (10 percent); scars, status post bilateral total knee replacements (10 percent); colitis with diverticulosis and colonic polyps (0 percent); scar as residual of burn to the left hand (0 percent); and, scar as residual of excision of granuloma of the right ring finger (0 percent).

Taking into account all relevant evidence, the Board finds that the evidence of record does show loss of use of the Veteran's lower extremities, such that certificates of eligibility for specially adapted housing is warranted. 

In so finding, the Board points to a July 2009 private mobility examination conducted for the purposes of obtaining a motorized scooter for the Veteran.  At the examination, the Veteran was noted to have bilateral knee replacements, degenerative joint disease, and osteoarthritis.  The physician determined that these conditions caused the Veteran to have abnormality of gait, severe lower body pain, and severe lower body weakness that required moderate assistance and shuffling.  The Veteran was unable to move from room to room without assistance.  The physician found that the Veteran's ambulatory dysfunction was worsening.  The Veteran was provided a motorized scooter for his knees following this examination.

Additionally, at an August 2009 VA knee examination, the Veteran used a brace and cane.  At the examination, the Veteran was unable to walk more than 25 feet, unable to stand more than 15 minutes, and was not working.  Following a physical examination of the Veteran, the private physician determined that the Veteran had medial instability of both knees.

In January 2010, the Veteran's treating physician at the Army Community Hospital submitted a medical opinion.  Dr. K.J. stated that since the Veteran's bilateral total knee replacements for advanced degenerative joint disease, the Veteran was unable to stand for prolonged periods and was unable to walk for long distances due to pain and reduced function in his knees.  The Veteran used a cane for ambulation and had a motorized scooter to assist with his mobility.

In February 2011, the Veteran was afforded an examination for housebound status.  The VA examiner determined that the Veteran's degenerative joint disease restricted his activities/functions.  The Veteran required assistance with his activities of daily living, including getting out of the bathtub.  The Veteran used bilateral knee braces and had difficulty ambulating.  The examiner found that the Veteran was limited by his pain and joint instability in the lower extremities.  The examiner stated that the Veteran required the use of an assistance device or person for locomotion when traveling a half block or more.  The VA examiner concluded that the Veteran was homebound except for infrequent medical appointments.

In May 2011, the Veteran's private physician filled out a form to qualify the Veteran for a disability parking permit.  The physician stated that the Veteran could not walk without the use of or assistance from a brace, a cane, a crutch, another person, prosthetic device, a wheelchair, or other assistive device.  The physician also found that the Veteran was severely limited in his ability to walk due to an arthritic, neurological, or orthopedic condition.

The Veteran was afforded another VA knees examination in June 2013.  Following a physical examination of the Veteran, the VA examiner determined that the Veteran regularly used a brace and cane because of his service-connected bilateral knee disabilities.  The examiner noted that the Veteran had loosening of his right prosthesis of his knee, which made ambulation/mobility "very unstable and unsafe."  The examiner stated that the Veteran would fall if he did not use his knee braces as his knees would give way.  The examiner indicated that the Veteran had also gotten a "lift chair" and a motorized scooter.  The examiner found that the Veteran used assistive devices as a normal mode of locomotion, although occasional locomotion by other methods might be possible.  The examiner reasoned that the Veteran was unable to walk more than 5 minutes and was unable to stand more than 5 minutes or else he would have increased pain and the knees would start to swell.  The Veteran could not work outside, or stoop, or do any activities that would require him to bend at the knees.

Here, the Board notes that the "preclude locomotion" loss of use standard under 38 C.F.R. § 3.809(c) is more expansive than, say, the special monthly compensation (SMC) loss of use standard of 38 C.F.R. § 3.350(a)(2) (2014).  Compare 38 C.F.R. § 3.809(b) and (c) to 38 C.F.R. § 3.350(a)(2).  The language of 38 C.F.R. § 3.809 is clear that the more expansive loss of motion standard is applicable to the home adaptation criteria as it was explicitly stated in the regulatory language.  

The Board finds the evidence shows the Veteran's service-connected lower extremity disabilities meet the regulatory definition of "preclude locomotion" to find loss of use of both lower extremities under 38 C.F.R. § 3.809(b)(1).  Accordingly, the Board finds that all statutory and regulatory criteria for a certificate of eligibility for specially adapted housing have been approximated in this Veteran's case.  The full benefits sought on appeal are thus granted for this claim.
 
Entitlement to Special Home Adaption Grant

Where entitlement to a certificate of eligibility for specially adapted housing is not established, an applicant may nevertheless qualify for a special home adaptation grant.  38 U.S.C.A. § 2101(b) (West 2014); 38 C.F.R. § 3.809a (2014). 

In this case, however, the Veteran has been granted entitlement to specially adaptive housing, which is a greater benefit.  Therefore, the claim for a special home adaptation grant under 38 U.S.C.A. § 2101(b) is rendered moot, as this benefit is available only if a Veteran is not entitled to the more substantial benefit of specially adapted housing under 38 U.S.C.A. § 2101(a).  Thus, the claim is dismissed as moot.


ORDER

Entitlement to certificate of eligibility for specially adapted housing is granted.

Entitlement to a special home adaptation grant is dismissed.


REMAND

The Veteran's new and material evidence claims come before the Board on appeal from a September 2013 rating decision of the RO in Atlanta, Georgia, which denied the benefits sought on appeal.  The Veteran filed a NOD in September 2014.  The Veteran's earlier effective date and increased rating claims come before the Board on appeal from a December 2013 rating decision of the RO in Atlanta, Georgia, which granted a TDIU, retroactively effective from April 1, 2009.  The rating decision also awarded the Veteran increased disability ratings of 60 percent for each service-connected knee, retroactively effective from May 24, 2013.  The rating decision denied increased ratings for the service-connected hypertension and colitis.  The Veteran filed a NOD in December 2014.  The RO has not yet issued a SOC on these issues in response to the September 2014 and December 2014 NODs.  When there has been an adjudication of a claim and an NOD as to its denial, the claimant is entitled to an SOC.  See 38 C.F.R. § 19.26 (2014).  Thus, a remand for issuance of an SOC for these seven issues is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Send the Veteran a SOC concerning his claims of:  (1) whether new and material evidence has been submitted to reopen the previously denied claim of entitlement to service connection for residuals of left eye cataract, status post surgery (claimed as left eye operation); (2) whether new and material evidence has been submitted to reopen the previously denied claim of entitlement to service connection for residuals of right eye cataract, status post surgery (claimed as right eye operation); (3) entitlement to an effective date earlier than April 1, 2009, for the grant of a TDIU; (4) entitlement to an effective date earlier than May 24, 2013, for the grant of a 60 percent disability rating for the service-connected osteoarthritis with medial meniscus tear, postoperative right total knee replacement; (5) entitlement to an effective date earlier than May 24, 2013, for the grant of a 60 percent disability rating for the service-connected osteoarthritis with medial meniscus tear, postoperative left total knee replacement; (6) entitlement to an increased rating for hypertension, currently evaluated as 10 percent disabling; and, (7) entitlement to an increased rating for colitis with diverticulosis and colonic polyps, currently evaluated as 0 percent disabling.

The SOC should include citations to all relevant laws and regulations pertinent to these claims.  Also advise the Veteran of the time limit in which he may file a Substantive Appeal (VA Form 9 or equivalent statement) to "perfect" an appeal to the Board concerning these additional claims.  38 C.F.R. § 20.302(b) (2014).  If, and only if, he perfects a timely appeal of these additional claims should the AOJ return the claims to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

							(CONTINUED ON NEXT PAGE)


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


